Title: To Benjamin Franklin from Barthélemy Faujas de Saint-Fond, 19 January 1783
From: Faujas de Saint-Fond, Barthélemy
To: Franklin, Benjamin


Monsieura paris le 19 janvier 1783
Mr vaughan, m’ayant dit que vous seriés Curieux de voir le nouveau métal qu’on vient de proposer au gouvernement, pour doubler les vaisseaux, je m’empresse de vous envoyer avec grand plaisir, le petit echantillon que j’en possède, que mr douët de la Boulaye intendant Géneral des mines a eu la Bonté de me donner, ainsi q’un des cloux qui doivent Servir a fixer les feuilles de métal Contre le vaisseau.
Les cloux sont fondus. Leur forme en coin est des plus favorable et des plus solide, et le métal dont ils Sont Composés les met à l’abri de la rouille qu’occasione le sel marin sur le fer; ils me paroissent être faits d’un mélange de Zinc, de Bismut, et peut-être d’un peu d’etain. Au reste il seroit facile de Connoitre lespece et la quantité des matieres quils Contiennent, par la voye de l’analyse. Vous pouvés garder Ces échantillons.
Voila aussi un morceau d’une pierre très Curieuse, q’un de mes amis, le Commandeur de dolomieu, chevalier de malthe, m’a apporté d’un voyage qu’il vient de faire en sicile. Cette pierre qui est Calcaire, Contient une très grande quantité de Bitume, les habitans de raguse en sicile, voisins des Carieres, en font des Carraux pour leurs appartements et particulierement pour les Sales de Bain, parce quelle prend un Beau poli, et quelle ne Craint point l’humidité l’on en Bâti des maisons, et lorsque les murs Sont Construit, on y met le feu, tout le Batiment s’enflamme, et la maison Brule jusqu’a Ceque tout le Bitume soit Consummé, la pierre de noire qu’elle etoit devient Blanche alors, et acquiert plus de durete, et Comme elle S’etoit dilatée pendant l’incandescence Les molécules se resserent par le refroidissement, et l’ensemble des pierres Se rejoint de maniere à ne faire presque q’un Seul et même Corps. Je n’ai pas eu le tems d’etudier encore Cette pierre Comme je le desire; je vous prie de vouloir en accepter Ces deux petits morceaux.
J’avois eu l’honneur dans le tems de vous offrir un exemplaire du dernier traité que jai publié sur la pouzzolane, mais la multitude de vos travaux, ne vous a Certainement pas permis d’y jetter un Coup d’oeil. Cependant Comme il se fait dans Ce moment differents envois de Cette terre dans plusieurs parties de l’europe, et quelle est à très Bon marché dans les ports de la mediterannèe ou il y en a de Grands magazins, et ou elle ne Coute que 18 sols le quintal, elle pourroit être de la plus grande utilité pour l’amerique; je joins donc ici un second exemplaire de Cette Brochure que vous pourriés envoyer, à la personne chargée du département des ports et des ouvrages publics en amérique. J’ai l’honneur d’etre avec le plus respectueux attachement Monsieur votre très humble et très obeissant serviteur
FAUJAS DE Saint FONDlogé ches Mr le Duc de chaulnes rue de Bondy à paris
 
Notation: Faujas de St. fond. Paris 19 Janr. 1783.
